Citation Nr: 1204653	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-47 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred at Wilson Memorial Regional Medical Center from February 23, 2009, to March 5, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2009 decisions by the Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York (VAMC).

A Travel Board hearing was held in May 2011 with the Veteran in Buffalo, New York, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The Veteran received medical care from Wilson Memorial Regional Medical Center from February 23, 2009, to March 5, 2009.

2.  The Veteran does not have a service-connected disability and is not participating in a VA rehabilitation program.

3.  From February 23, 2009, to February 27, 2009, the Veteran was not medically stable enough to be transferred to a VA facility.

4.  As of February 28, 2009, the Veteran's condition was stable and he could have been transferred to available VA or other federal facilities.


CONCLUSIONS OF LAW

1.  Payment or reimbursement for medical expenses incurred for medical care received at the Wilson Memorial Regional Medical Center from February 23, 2009, to February 27, 2009, is warranted. 38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2011).

2.  Payment or reimbursement for medical expenses incurred for medical care received at the Wilson Memorial Regional Medical Center from February 28, 2009, to March 5, 2009, is not warranted. 38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2011).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2010).

In this case, the VA Medical Center's June 2009 and November 2009 decisions on the claim on appeal herein advised the Veteran of the criteria necessary to substantiate his claim, and notified the Veteran of his appellate rights.  They further explained to the Veteran the bases for the denial of this claim, and afforded him the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating the claim herein.  The pertinent facts in this case are not in dispute.  The RO has obtained all of the records relating to the medical treatment at issue in this claim.  Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

B.  Payment of Unauthorized Medical Expenses

On February 22, 2009, the Veteran was admitted to the emergency room at Wilson Memorial Regional Medical Center for chest pains.  He underwent a cardiac catheterization, which revealed severe three-vessel coronary artery disease.  He underwent an off-pump triple coronary bypass on February 27, and was discharged on March 5.

The Board notes that the Veteran was granted reimbursement for expenses incurred on February 22.  He continues to seek reimbursement for the period from February 23 to March 5.

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or  services were rendered in a medical emergency of such nature  that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been  reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has held that all three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The record does not show that service connection is in effect for any disability, nor is the Veteran receiving VA pension benefits.  Therefore, the Board initially notes that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 because the medical care in this case was not rendered for a service-connected disability, the Veteran does not have a total disability permanent in nature, and there is no showing that the non-service-connected disorder that occasioned the medical care was found to be aggravating a service-connected condition as there is no service-connected condition.  In addition, it is not shown that the Veteran was participating in a program of vocational rehabilitation under Chapter 31, Title 38, United States Code, at the time the medical care in question was rendered as that program requires a service-connected disability.

Payment or reimbursement may also be made under the Millennium Health Care Act.  This Act provides that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  See 38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. §§ 17.1000-17.1008 (2011).  Under these provisions, the reasonable value of emergency treatment furnished in a non-VA facility will be reimbursed where the veteran is an active VA health-care participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725; 38 C.F.R.     § 17.1002.  As pertinent to this case, a claim for payment or reimbursement must be filed within 90 days after the date the veteran was discharged from the facility that furnished such treatment.  38 C.F.R. § 17.1004(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

As noted above, the Veteran was admitted on February 22, 2009.  Records reflect that he underwent a cardiac catheterization on February 23, and was returned to his room in stable condition.  He then underwent a coronary bypass procedure on February 27, and was again returned to his room in stable condition.  His postoperative course was noted to be quite satisfactory, and he was discharged on March 5, 2009.

VA approved reimbursement for treatment received on February 22, but denied reimbursement for the period from February 23 to March 5 on the basis that VA facilities were available, and that the Veteran was medically stable as of February 23 and could be transferred to those facilities.

The Veteran submitted a July 2009 letter from the physician who performed the bypass operation.  He stated that the Veteran was scheduled to have the operation on February 24, but it was postponed until February 27 because of the Veteran's unstable condition.  A September 2009 letter from another cardiologist also noted that the Veteran was stable enough to have the cardiac catheterization performed immediately, but was not stable enough to be transferred to the VA facility in Syracuse, NY.

The Veteran and his wife testified at a Board hearing in May 2011.  They stated that the Veteran was not stable as of February 23, and in fact had to have his bypass surgery postponed from February 24 to February 27 due to his unstable condition.  During his subsequent recovery from surgery, he was not told that he was stable enough to be transferred.

Based on the evidence of record, the Board finds that reimbursement for unauthorized medical expenses is warranted for the period from February 23 through February 27.  The Veteran's treatment records, as well as the letter from his heart surgeon, confirm that he was not stable enough to be transferred to a VA facility during this period.

However, as of February 28, reimbursement is not warranted.  The Veteran's records indicate that he was stable following his cardiac surgery on February 27, and that his postoperative course was satisfactory.  Moreover, for the period beginning February 28, there is no competent medical opinion indicating that the Veteran was not stable enough to be transferred to a VA facility.

The Board has considered the Veteran's statements, as well as those of his wife, made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Here, while the Veteran and his wife have asserted that the Veteran was not medically stable following his cardiac bypass surgery, they have not demonstrated the medical knowledge required to render an opinion as to whether the Veteran's medical condition had stabilized.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his wife offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish medical instability during the period from February 28 through March 5.

The Veteran's wife also testified that they contacted VA through a hospital patient advocate shortly after the Veteran was admitted.  They were told that the Veteran was not eligible for reimbursement, and that this information may have influenced them in not seeking to transfer the Veteran to a VA facility.  To the extent that this information may or may not have been accurate, the Board notes that erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).



ORDER

Entitlement to payment for the cost of unauthorized private medical expenses for services rendered at Wilson Memorial Regional Medical Center from February 23, 2009 through February 27, 2009 is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to payment for the cost of unauthorized private medical expenses for services rendered at Wilson Memorial Regional Medical Center from February 28, 2009 through March 5, 2009 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


